Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7 and 22-57 are allowed; claims 2-3 and 8-21 are canceled.  
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 26 recite, inter alia, receiving, by the UE, a gap pattern from the serving cell, the gap pattern for receiving a master information block (MIB) of the neighboring cell, the gap pattern specifying measurement gap(s) during which no uplink or downlink transmissions are scheduled for the UE; and receiving, by the UE, the MIB of the neighboring cell in accordance with the gap pattern and the frame timing offset, and based thereon determining a system frame number (SFN) timing of the neighboring cell, wherein the frame timing offset is received from the serving cell prior to the UE receiving the MIB of the neighboring cell, wherein the serving cell continues to serve the UE after the UE receives the MIB of the neighboring cell, wherein the serving cell continues to lack frame boundary synchronization with the neighboring cell when the UE receives the MIB of the neighboring cell. 
Independent Claims 35 and 42 recite, inter alia, the RRC message including frame timing offset indicating that the serving cell lacks frame boundary synchronization with a neighboring cell; and transmitting, by the serving cell, a gap pattern to the UE, the gap pattern specifying measurement gap(s) during which no uplink or downlink 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647